Title: To Thomas Jefferson from George Washington, 7 October 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon Oct 7th: 1793

It appearing to me that the public business will require the Executive Officers to be together some time before the meeting of Congress, I have written to the Secretaries of the Treasury and War to meet me at Philadelphia
 
or vicinity—say Germantown—by the first of November, and should be glad to see you there at the same time. The Attorney General is advised of this also.
In a letter from General Knox of the 24th. Ulto. who was then at Elizabeth Town performing quarantine before he could be admitted into New York is the following paragraph. “The french fleet is still in New York, in a wretched state of disorganization, which prevents its Sailing. Mr. G———t has been low spirited for ten days past. The fleet have been told by him that the Executive of the United States prevent their selling their prizes, and citizen Bompard who belongs to a Club in France as well as all his Sailors, say that they shall represent the matter in its proper colours. I do not find that Mr. G———t has promulgated the last letter of the Secretary of State, excepting as to the effect of the measures with the Consuls, which prevent their selling their prizes—Would to God it had been thought proper to publish the letter to Mr. Morris—The minds of our own people would have been convinced of the propriety of the measures which have been adopted, and all caval at the meeting of Congress prevented.”
I should be of this opinion likewise if there is danger of the public mind receiving unfavourable impressions from the want of information on one hand, whilst the insiduous attempts to poison it are so impudently and unweariedly practiced on the other.
In another letter from Genl. Knox dated the first instant at the same place after having lain quarantine from the 19th. of September to that date, he says “The french fleet excepting the Ambuscade will sail to morrow from New York upon some cruise unknown. The Surviellant sailed on the 29th. ult. for France with dispatches from Mr. G———t and such is his desire that they should arrive safely, that he will in a day or two dispatch the Ceres, an armed Brig with duplicates.”
If our dispatch boat should fail, and duplicates are not sent, he will play the whole game himself.
General Knox expects to be back by the 25th. of this Month.
We are sustaining at this Moment, a drought, which if of much longer continuance, will I fear, prove fatal to the Wheat now in the ground—much of which is come up badly, and is diminishing every day for want of Rain. I am sincerely & Affectionately yours

Go: Washington


PS. The enclosed from Mr. Leslie you will know best what to do with—and say to him. G W—n

